DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview/email with David Tenner on 08/26/2022.
The application has been amended as follows: 
1. (Currently Amended) A support for regenerating core-shell structured hard tissue, said support comprising a hydrogel, cells and a calcium phosphate ceramic, 
	wherein: 
	the support is configured as a layered structure of columns; 
	each of the columns comprises a core and a shell; 
	the core comprises the calcium phosphate ceramic; 
	the core is free of the hydrogel and the cells; 
	the shell consisting essentially of the hydrogel and the cells[[,]];
 the hydrogel consists essentially of alginate; and
	
	wherein the columns are manufactured by a method comprising the following steps: 
	preparing a first paste comprising the calcium phosphate ceramic (Step 1); 
	preparing a second paste consisting essentially of the hydrogel and the cells (Step 2); 
	forming the core by adding the first paste prepared in Step 1 into an internal pipe of an extrusion container having a double nozzle, and forming the shell by adding the second paste prepared in Step 2 into an external pipe of the extrusion container having a double nozzle and extruding and forming by layer manufacturing process, thereby obtaining a formed body (step 3) comprising the core and shell; 
	and immersing the formed body obtained in step 3 into a setting solution and inducing a cement reaction of the ceramic (step 4),
 	wherein the hydrogel comprises at least one cross-linking agent selected from the group consisting of CaCl2, MgCl2, CaP and CaCO2 in an amount of 0.05 parts by weight to 1.0 part by weight relative to 100 parts by weight of the second paste, and 
	wherein the second paste comprises the hydrogel in an amount of 5 parts by weight to 15 parts by weight relative to 100 parts by weight of the second paste. 
2. (Cancelled).
3. (Previously Presented) The support of claim 1, wherein the calcium phosphate ceramic is at least one member selected from the group consisting of hydroxyapatite, dicalcium phosphate dihydrate (DCPD), monocalcium phosphate monohydrate (MCPM), dicalcium phosphate anhydrous (DCPA), α-tricalcium phosphate (α-TCP), and β-tricalcium phosphate (β-TCP).  
4. (Original) The support of claim 1, wherein the calcium phosphate ceramic is α-tricalcium phosphate (α-TCP).  
5. (Cancelled).  
6. (Cancelled).  
Claims 7-10 (Cancelled).  
11. (Previously Presented) The support of claim 1, wherein the calcium phosphate ceramic is cured by a setting solution, in which the setting solution is at least one member selected from the group consisting of H2O, phosphate buffer saline (PBS), monocalcium phosphate monohydrate (MCPM), diammonium hydrogen phosphate (DAHP), NH4H2PO4, KH2PO4, K2HPO4, and NaH2PO4.  
12. (Previously Presented) The support of claim 11, wherein the setting solution further comprises at least one crosslinking agent selected from the group consisting of calcium chloride (CaCl2), magnesium chloride (MgCl2), calcium phosphate (CaP), and calcium carbonate (CaCO3) for additional crosslinking.  
Claims 13-20 (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner proposed narrowing the claimed subject matter to be commensurate with the data provided in the Affidavit filed 06/26/2022. Applicants agreed to the amendment overcoming the prior art rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868. The examiner can normally be reached M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                 


/TIGABU KASSA/Primary Examiner, Art Unit 1619